—Order, Supreme Court, New York County (Bernard Fried, J.), entered May 19, 1998, which granted respondent Police Department’s motion to dismiss the petition seeking production of documents pursuant to the Freedom of Information Law, unanimously affirmed, without costs.
The proceeding was moot even before it was started, since respondent had mailed to petitioner the documents in its possession he had requested, and, in response to the CPLR article 78 proceeding, did not contest petitioner’s entitlement thereto (see, Matter of Tellier v New York City Police Dept., 267 AD2d *3169). Indeed, respondent represents that it will send petitioner the documents again if he provides his new address and pays the one dollar copying fee. We note that if petitioner never received the documents it was due to his own failure to provide respondent with his new address. Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.